The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114, and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR §1.114.
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 20 September 2022; which amends claims 1-3, 12 and 15.  Claims 1-20 remain pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §103 rejections of the claims, Examiner notes the following:
As per the introduced claim language (claim 1) “based upon forecasted power consumption of the one or more loads,” Applicant’s attention is directed to Zhao et al. (U.S. Patent Application Publication No. 2019/0107069; previously cited), which teaches that it was known in the power management arts to estimate the state of charge (SOC) of a battery based upon predicted demand of associated loads (Fig 5; para[0057-0059]), as noted in the previous Interview Summary, mailed 16 August 2022.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such an estimated state of charge based upon predicted demand of a load in the combined system of Carr et al. and Al-Hallaj et al., since Zhao et al. teaches that predictions allow for adjustments based upon real-time data (para[0056]), thereby increasing accuracy/reliability of the estimations.  Similarly applies to claims 12 and 15.
As per the introduced claim language (claim 1), that modeling of loads is based on “statistics using historical data of the one or more loads,” Applicant’s attention is directed to Zhao et al., again, which teaches that it was known in the art to model aspects of a power management system (in the case of Zhao et al., predict vehicle speed) based upon historical data (para[0056]) .  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such historical data of a load in the combined system of Carr et al. and Al-Hallaj et al., since Zhao et al. teaches that such historical data allows for predictions to be based upon actual past history (para[0056]), thereby increasing accuracy/reliability of the predictions.  Similarly applies to claims 12 and 15.
However, as noted by Applicant (page 9 of the instant response), further in regard to claim 1, Zhao et al. does not specify modeling “thermostatic loads of a home energy management system,” as per the instant amendment.  This argument is persuasive.  In this regard, Applicant’s attention is directed to Tomita et al. (U.S. Patent Application Publication No. 2011/0282505; newly cited), which teaches that it was known to utilize power management to control thermostatic loads in a home energy management system (abstract; Figs 1 and 3A, air conditioner in a building at a consumer site 2; para[0044-0045]), wherein such thermostatic loads are modeled based upon historical data (Fig 7; para[0082-0083, 0103-0104, 0128-0132], adjusts the energy consumption model using past actual record data).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize the power management functionality of the combined system of Carr et al., Al-Hallaj et al. and Zhao et al. in the home energy management system of Tomita et al., since Carr et al. teach a resultant ability to resolve power imbalances in microgrids (Abstract), such as a home energy management system, and Al-Hallaj et al. and Zhao et al. teach the benefits of utilizing estimations and predictions based upon historical data to improve the responsiveness of the power management to actual real-time usage.  Examiner notes that this argument is not supported by claims 12 and 15.
As per the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above.
Accordingly, claims 12 and 15 are now rejected under 35 U.S.C. §103, as being unpatentable over Carr et al. (U.S. Patent Application Publication No. 2018/0191160) in view of Al-Hallaj et al. (U.S. Patent Application Publication No. 2020/0235446), further in view of Zhao et al. (U.S. Patent Application Publication No. 2019/0107069), by reference to the claim language of instant claim 1.
As per claim 1, Carr et al. teaches the instantly claimed method for managing an off-grid power supply (abstract; para [0011], islanded mode), the method comprising: acquiring data from one or more loads connected to the off-grid power supply (para[0019], measured power; para[0065], assessing power consumption of the plurality of electrical loads); modeling, using processing circuitry, the one or more loads based on the acquired data… (para[0019], calculating average power draw; para[0062], compare total power draw against power target); estimating, using the processing circuitry, a state of charge (para[0027]) of an energy storage device (ESD) associated with the off-grid power supply… (Fig. 1; para[0013-0014], electrical storage system (ESS) 110); determining, using the processing circuitry, an operational status of each of the one or more loads (para[0012], manage loads; para[0017], reconfigure the grid) based on at least the… state of charge of the ESD (para[0027-0028]) and a category of each of the one or more loads (para[0015, 0036, 0063], optional/regular/priority/critical load categories); and controlling each load based on the determined operational status (para[0019, 0021-0026], perform an action).  Similarly applies to claims 12 and 15.
However, Carr et al. does not specify that the state of charge has been estimated, as instantly claimed.  In this regard, Al-Hallaj et al. teaches that it was known for a battery management system to utilize estimated values, including estimated state of charge, for control operations (para[0011-0012]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such an estimated value in the system of Carr et al., since Al-Hallaj et al. teach a resultant increased safety and efficiency of battery operation (para[0008-0009]).  Similarly applies to claims 12 and 15.
Furthermore, neither Carr et al. nor Al-Hallaj et al. specify that the estimate is based upon forecasted power consumption of the one or more loads, as instantly claimed.  In this regard, Zhao et al. teaches that it was known in the power management arts to estimate the state of charge (SOC) of a battery based upon predicted demand of associated loads (Fig 5; para[0057-0059]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such an estimated state of charge based upon predicted demand of a load in the combined system of Carr et al. and Al-Hallaj et al., since Zhao et al. teaches that such predictions allow for adjustments based upon real-time data (para[0056]), thereby increasing accuracy/reliability of the estimates.  Similarly applies to claims 12 and 15.
As per the instantly claimed limitation that modeling of loads is based on statistics using historical data of the one or more loads, Zhao et al. teaches that it was known in the art to model aspects of a power management system based upon historical data (para[0056], in relation to modeling/predicting vehicle speed).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such historical data of a load in the combined system of Carr et al. and Al-Hallaj et al., since Zhao et al. teaches that such historical data allows for predictions to be based upon actual past history (para[0056]), thereby increasing accuracy/reliability of the predictions.  Similarly applies to claims 12 and 15. 
Accordingly, claims 1-11, 13, 14 and 16-20 are now rejected under 35 U.S.C. §103, as being unpatentable over Carr et al. (U.S. Patent Application Publication No. 2018/0191160) in view of Al-Hallaj et al. (U.S. Patent Application Publication No. 2020/0235446), further in view of Zhao et al. (U.S. Patent Application Publication No. 2019/0107069), similarly as presented above with regard to claims 12 and 15, and further in view of Tomita et al. (U.S. Patent Application Publication No. 2011/0282505).
Further as per claim 1, Zhao et al. does not specify that the modeling is of “thermostatic loads of a home energy management system,” as per the instant claim.  In this regard, Tomita et al. teaches that it was known to utilize power management to control thermostatic loads in a home energy management system (abstract; Figs 1 and 3A, air conditioner in a building at a consumer site 2; para[0044-0045]), wherein such thermostatic loads are modeled based upon historical data (Fig 7; para[0082-0083, 0103-0104, 0128-0132], adjusts the energy consumption model using past actual record data).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to implement the power management functionality of the combined system of Carr et al., Al-Hallaj et al. and Zhao et al. in the home energy management system of Tomita et al., since Carr et al. teach a resultant ability to resolve power imbalances in microgrids (Abstract), such as home energy management systems, and Al-Hallaj et al. and Zhao et al. teach the benefits of utilizing estimations and predictions based upon historical data to improve the responsiveness of the power management to actual real-time usage.
As per claim 2, Carr et al. further provides for the instantly claimed identifying a parameter value as a trigger point according to the state of charge of the energy storage device for a … load, wherein the … load is switched on and off according to … parameters using the identified parameter value as the trigger point (para[0018, 0030, 0036], each connection has a maximum power target; para[0019-0029], turn on/turn off loads).  However, neither Carr et al., Al-Hallaj et al. nor Zhao et al. specifies that the load is specifically a thermostatic load, as instantly claimed.  In this regard, Tomita et al. teaches that it was known in the art for loads to be thermostatic loads (Figs 1 and 3A, air conditioner in a building at a consumer site 2; para[0044-0045]), as noted above.  Similarly applies to claims 13 and 16.
As per claim 3, Carr et al. further teaches the instantly claimed determining upper and lower limits for the … parameters that are different than other upper and lower limits for the … parameters when the … load is connected to a non-dispatchable power source (abstract; para[0013], photovoltaic system; para[0019, 0031, 0054], thresholds are settable), while Tomita et al. provides for such thresholds being associated with thermostatic loads, similarly as noted above with regard to claims 1-2.  Similarly applies to claims 14 and 17.
As per claim 4, Carr et al. teaches the instantly claimed controlling a power supply to one or more switches and outlets of an electric panel (para[0018, 0036, 0047, 0064], connection conditions).
As per claim 5, Carr et al. teaches that the instantly claimed electric panel includes switches and/or outlets associated with a plurality of switch and outlet categories, each category associated with a priority of the one or more loads (para[0015, 0036, 0063], optional/regular/priority/critical load categories).
As per claim 6, Carr et al. further teaches that the instantly claimed switch and outlet categories include one or more loads of task-based loads (TBL), … run loads, and must-run loads (para[0015, 0036, 0063], optional/regular/priority/critical categories of loads which are interruptible), while Tomita et al. provides for such loads being thermostatic loads, similarly as noted above with regard to claims 1-2.  Similarly applies to claim 20.
As per claim 7, Carr et al. the instantly claimed identifying a TBL load having a lowest priority among the one or more loads; and reducing a run time of the TBL when the state of charge of the ESD is less than a state of charge threshold limit (para[0019-0029], decrease/increase power provided by sources and/or turn on/turn off interruptible loads responsive to action priority lists exemplified in Tables 1 and 2, in response to state of charge (SOC)).
As per claim 9, Carr et al. teaches the instantly claimed determining a power cap for each of the switches and/or outlets; and deactivating a switch or an outlet when power measurement from a load connected to the switch or the outlet exceeds the determined power cap (para[0018, 0030, 0036], each connection has a maximum power target).
As per claim 11, Carr et al. teaches the instantly claimed determining a power cap limit; determining a total power consumption; identifying a load with a lowest priority when the determined total power consumption exceeds the determined power cap limit; turning off power supply to the load with the lowest priority when the determined total power consumption exceeds the determined power cap limit; identifying a second load with a highest priority when the determined total power consumption is less than the determined power cap limit; and activating power supply to the second load with the highest priority when the determined total power consumption is less than the determined power cap limit (para[0019-0029], decrease/increase power provided by sources and/or turn on/turn off loads responsive to action priority lists exemplified in Tables 1 and 2).
As per claim 18, Carr et al. teaches the instantly claimed controlling a power supply to one or more switches and outlets of an electric panel (para[0018, 0036, 0047, 0064], connection conditions).
As per claim 19, Carr et al. teaches that the instantly claimed electric panel includes switches and/or outlets associated with a plurality of switch and outlet categories, each category associated with a priority of the one or more loads (para[0015, 0036, 0063], optional/regular/priority/critical load categories).
Claims 8 and 10 are now rejected under 35 U.S.C. §103, as being unpatentable over Carr et al. (U.S. Patent Application Publication No. 2018/0191160) in view of Al-Hallaj et al. (U.S. Patent Application Publication No. 2020/0235446), further in view of Zhao et al. (U.S. Patent Application Publication No. 2019/0107069) and Tomita et al. (U.S. Patent Application Publication No. 2011/0282505), as applied to claims 1 and 4-6 above, further in view of Sanders et al. (U.S. Patent Application Publication No. 2017/0005515).
As per claim 8, Sanders et al. further teaches the instantly claimed controlling a thermostatically run load for a current scheduling period when an indication of a power cap for a future scheduling period is received (para[0236, 0250, 0270-0273]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to provide for such a capability in the combined system of Carr et al., Al-Hallaj et al., Zhao et al. and Tomita et al., since such prediction is well-known to increase the reliability and efficiency of a power supply system.
As per claim 10, Sanders et al. further teaches that the instantly claimed electric panel further includes a calibration smart switch and/or outlet configured to acquire power consumption of at least one load connected to the calibration switch and/or the outlet at predetermined instances (para[0031, 0088], use of smart energy components/smart meters).  Furthermore, Examiner notes that Applicant has admitted to the prior art use of smart-grid technology (para[0001-0004] of the instant specification).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include such smart grid technology in the combined system of Carr et al., Al-Hallaj et al., Zhao et al. and Tomita et al., since it is well-known to increase the versatility, reliability and efficiency of a power supply system.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
11/14/22